Citation Nr: 9901221	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-12 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran has verified active military service from 
February 1979 to July 1979.

By rating action of August 1979, the RO deferred a 
determination on the veterans claim for entitlement to 
service connection for a right knee disorder pending a VA 
examination.  There is documentation in the claims folder to 
suggest that the veteran subsequently failed to report for a 
scheduled VA examination.  However, in a June 1995 attempt to 
reopen his claim for service connection for a right knee 
disorder, the veteran indicated that he did not receive 
notice of the 1979 VA examination.  Thereafter, the veteran 
filed a formal claim for service connection involving the 
right knee.  In a March 1996 rating action, the RO 
inadvertently referred to the veterans claim as entitlement 
to service connection for a left knee disorder; the veteran 
was subsequently advised, in March 1997, that he needed to 
submit new and material evidence to reopen his claim for 
service connection for a left knee disorder.  A May 1997 SOC 
acknowledged that the veterans complaints relate only to his 
right knee.  In a May 1997 rating action, the RO denied 
service connection for a right knee disorder.  A timely 
Notice of Disagreement (NOD) was submitted and a Statement of 
the Case (SOC) was issued.  The veteran did not submit a 
substantive appeal (Form 9) to the Board on the issue of 
entitlement to service connection for a right knee disorder.  
In an October 1998 Informal Hearing Presentation, the 
veterans representative at the Board erroneously listed 
entitlement to service connection for a left knee disorder as 
one of the issues for appellate consideration.  Inasmuch as 
it appears that the various inconsistent and erroneous 
actions by the RO may have misled the veteran with respect to 
his claim for service connection for a right knee disorder, 
and his obligations for the pursuit thereof, it is the 
opinion of the Board that a de novo review of the evidence 
should be undertaken with respect to the veterans right knee 
and we consider this issue to be before the Board for 
appellate consideration.  If the veteran desires to pursue a 
claim for service connection for a left knee disorder, he and 
his representative should file a claim at the RO.

This matter also comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1996 rating action in which 
the RO denied service connection for PTSD.  Insofar as the 
veteran has also filed a claim for service connection for 
schizophrenia, the issue on appeal has been recharacterized 
as reflected on the title page of this decision and will be 
considered as entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  The veteran 
had requested a hearing before a member of the Board at the 
RO.  He failed to report for his scheduled Travel Board 
hearing in October 1998.

The veteran has also raised the issue of entitlement to 
service connection for a right arm disorder.  Most recently, 
service connection was denied by the RO in a May 1997 
Statement of the Case.  However, the veteran did not file a 
substantive appeal to the Board (Form 9) with respect to the 
issue of entitlement to service connection for a right arm 
disorder and that issue is not before the Board at this time 
for appellate consideration.

The Board also notes that there is no statement on appeal (VA 
Form 646) from the veterans representative at the RO in the 
claims folder.  On remand, the RO should ensure that the 
veterans representative at the RO has an opportunity to 
submit additional argument on behalf of the veteran on VA 
Form 646.


REMAND

The veteran and his representative contend, in essence, that 
he should be service connected for an acquired psychiatric 
disorder, to include PTSD, and for a right knee disorder.

The veterans service medical records which are in the claims 
folder reflect that the veteran was seen in April 1979 
complaining of pain in the right knee for the previous month.  
He was prescribed heat and pain medication.  The veteran 
returned for follow-up and reported no improvement.  He was 
noted to have restricted range of motion and complained of 
pain when applying pressure to the right patella.  The 
examiner noted that there was no evidence of other 
abnormality of the right knee.  He denied history of injury.  
The assessment was possible muscle strain/ chondromalacia.  
On discharge examination in June 1979, the veteran was noted 
to have pain over the right knee with some limitation of 
motion and no swelling.  The diagnosis was chondromalacia of 
the right knee.  The service medical records are negative for 
complaints, treatment or diagnoses of an acquired psychiatric 
disorder.

The veteran was seen for a VA psychiatric examination in 
February 1996.  The veteran reported nightmares and insomnia.  
He indicated that people are looking at him and watching him.  
He wakes up and sees people in the window and frequently 
attacks the window or wall.  He said that he had injured 
himself in the past.  He maintained that he needs marijuana 
every night to sleep.  He denied any hospitalizations in 
service for psychiatric problems.  He said that he was in a 
fight in service on one occasion, but did not remember any 
other incident in which he was medicated or seen by a 
psychiatrist.  On examination, the veteran appeared 
disheveled in appearance.  There was no psychomotor agitation 
or depression.  Affect was slightly blunted and the veteran 
was noted to have auditory hallucinations.  The diagnostic 
impression was schizophrenia, alcohol abuse and marijuana 
abuse.  Psychiatric treatment was recommended.

In the February 1996 report of examination, the VA physician 
noted that the veteran was in receipt of Supplemental 
Security Income (SSI) benefits from the Social Security 
Administration for his mental disorder.  There is no record 
of an award of Social Security Disability benefits in the 
claims folder.  The Board notes in this regard that SSI 
benefits under Title XVI of the Social Security Act (as 
compared with Title II disability benefits) may also be 
awarded on the basis of physical or mental disability and are 
considered to be Social Security Disability benefits.  The 
Court has held that in such instances, and with regard to the 
issues before the Board on appeal, the decision awarding 
Social Security disability benefits and all medical records 
underlying the award of such benefits must be obtained and 
reviewed by VA.  Massors v. Derwinski, 2 Vet.App. 181 (1992); 
Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

On VA orthopedic examination in February 1996, the veteran 
indicated that he had struck his right knee against a tree or 
the ground in service during tactical maneuvers.  He was 
treated conservatively with a heating pad and offered 
medication which he did not take.  He denied further injury 
to his right knee in service, but reported that he has 
continued to have right knee pain whenever he puts pressure 
on it.  On examination, the veteran was observed to have a 
normal alternating nonantalgic gait.  He was able to perform 
a deep knee bend without difficulty.  The right knee 
exhibited full range of motion without crepitus.  There was 
no evidence of increased warmth of the knee or palpable 
effusion.  There was no ligamentous instability of the right 
knee; McMurray and Lachman were negative.  The diagnostic 
impression was history of blunt trauma to the right knee in 
the military with no evidence of pathology on current 
examination.

A subsequent VA psychiatric examination in November 1996 
noted a diagnosis of paranoid schizophrenia and marijuana 
dependence.  The examiner specifically found that the veteran 
did not meet the criteria for a diagnosis of PTSD.

Lay statements were submitted by the veterans mother and 
nephew in support of his claims.  The veterans mother 
indicated that the veteran had suffered from nightmares since 
his discharge from the military.  He is bothered by the 
smallest noise when trying to sleep and is threatening, 
frightening and destructive.  The veterans nephew stated 
that he had witnessed the veteran waking up hysterical from 
nightmares.

The case is REMANDED to the RO for the following development:

The RO should obtain a complete copy of 
the veterans file with the Social 
Security Administration, including a copy 
the decision awarding disability benefits 
and a copy of all medical records 
associated with the veterans application 
which supported the award of such 
benefits.

The RO should then review the record and the claims should be 
readjudicated.  If the determinations remain adverse to the 
veteran, both the appellant and his representative should be 
provided with an appropriate Supplemental Statement of the 
Case, if such is in order.  The veteran and his 
representative should be given the opportunity to respond 
within the applicable time.  Thereafter, the case should be 
returned to the Board, if in order.  The appellant need take 
no action unless otherwise notified.  The purpose of this 
remand is to obtain clarifying data and to comply with a 
precedent decision of the Court.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
